DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
 	Claims 1, 5-12, and 14-17 are currently pending. Claims 1 and 17 have been amended. Claims 2-4 and 13 have been cancelled. Claims 11, 12, and 14 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Claims 1, 5-10, and 15-17 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was discussed in a virtual interview with Yu Lu on 16 August 2022 and authorization was given telephonically on 17 August 2022.
The application has been amended as follows: 
In the claims:
Claim 12 (Currently amended; rejoined): A method as claimed in Claim 11 wherein one or more of the ingredients is dried to a water activity of less than 0.15 prior to mixing step (a)
Claim 14 (Currently cancelled).

Rejoinder
Claims 1, 5-10 and 15-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 12, and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 14 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 11-12, as modified by the Examiner’s Amendment, are being examined in this application and are allowed. Claim 14 has been cancelled by the Examiner’s Amendment and is not being examined.

Upon review and reconsideration, and in view of Applicant's declaration filed 18 July 2022, the rejections under 35 USC 103 have been withdrawn.
The following is an examiner’s statement of reasons for allowance: 
The arguments and Rule 132 Declaration by Jenny Rudolfsson filed on 18 July 2022 convincingly demonstrate that the specific formulation and ratios of ingredients possess unexpected technical advantages with regard to lowering water activity of the powder and the subjective sensory properties associated with oral administration of the composition. Similarly, the arguments and Rule 132 Declaration convincingly argue that the features of interest are inherent features of the formulation (including both the ingredients chosen, and the ratios at which those ingredients are mixed). Therefore, the prior art was examined for the specific ingredients and ratios claimed.
The prior art neither teaches nor suggests a composition with features (a)-(d) of Claim 1. In particular, in prior art with a water activity of less than 0.15, the levels of inulin are either much lower than claimed (for example, 10% or less inulin in Yde et al. WO-2013001089-A1, pg. 15 ln. 14-16; and Harel et al. US-20170000892-A1 [0082]), or have a much broader range than claimed (for example, 5-40% in Harel et al. US-20170000892-A1 [0083]). Alternately, where the water activity and inulin percentage is correct, erythritol is either absent or not in the correct ratio with inulin. For example, in Shimek et al. US-20050013923-A1, a non-preferred composition has 20% inulin, but only 5-25% of a softening agent such as erythritol, not 60% as required by limitation (c). Abrahamsen et al. WO-2010023248-A1 teaches using 25% inulin in a powder blend but teaches the use of mannitol instead of erythritol (pg. 8 ln. 25-30) as required by limitation (d).

Conclusion
Claims 1, 5-12, and 15-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 4161         

/GARY B NICKOL/               Supervisory Patent Examiner, Art Unit 1645